Title: George Jefferson to Thomas Jefferson, 28 September 1810
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 28th Septr 1810
          
           I forwarded your two boxes of window glass by one of Mr Craven’s boats on the 26th
          As I did not know the man; I was unwilling to trust him with the small packages.
           I have heard nothing yet of Mr Shoemaker.
          
            I am Dear Sir Your Very humble servt
            
 Geo. Jefferson
          
        